United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1124
                                   ___________

Thomas Edward Watson,                   *
                                        *
               Appellant,               * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Lisa Clover,                            * [UNPUBLISHED]
                                        *
               Appellee.                *
                                   ___________

                             Submitted: July 7, 2004
                                Filed: July 12, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Thomas Watson appeals the district court’s1 order dismissing, for failure to
state a claim, his civil action against his former state public defender. Having
carefully reviewed the record, we conclude that dismissal was proper for the reasons
the district court stated. See Polk County v. Dodson, 454 U.S. 312, 324-25 (1981)


      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
(public defenders performing traditional functions as counsel are not state actors);
Dace v. Mickelson, 816 F.2d 1277, 1280-81 (8th Cir. 1987) (no liberty interest in
conditional release unless interest is created by state statute); Johnson v. Missouri Bd.
of Prob. & Parole, 92 S.W.3d 107, 113-114 (Mo. App. 2002) (Missouri does not by
statute create liberty interest in conditional release).


      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                           -2-
                                            2